DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2020/0007391 A1, hereinafter refers Yang).

Regarding claim 1, Yang discloses a method comprising:
accessing network traffic from a network, wherein the network traffic is associated with a plurality of entities (para. 38-41, Network monitor device [el. 102 to access network traffic with the network device, and to perform identification and initial classification on the network device [el. 104]);
selecting an entity of the plurality of entities (para. 43-44, the monitor device to select the network device by monitoring or scanning);
determining one or more values associated with one or more properties associated
with the entity, wherein the one or more values are accessed from the network traffic (para. 45, the information including e.g., version, firmware version, serial number are provided to the network monitor device to determine the information associates network devices and entities);
accessing a first model associated with a first level of granularity; determining, by a processing device, a first classification result of the entity based on the first model (Fig. 3, el. 303, para. 61-62, to perform initial classification model using classification method C or D);
accessing a second model associated with a second level of granularity, wherein the second level of granularity is higher than the first level of granularity and wherein the second model is accessed based on the first classification result (Fig. 3, el. 304-306, para. 73, applying the classification method A and B to perform a second level classification, and wherein the classification method A and/or B at the second level has a higher reliability than classification method C and D at the initial level classification);
determining, by the processing device, a second classification result of the entity based on the second model (Fig. 3, el. 308-310, para. 66-67); and
storing at least one of the first classification result or the second classification result (Fig. 3, el. 312, para. 71).

Regarding claim 2, Yang discloses performing an action based on at least one of the first classification result or the second classification result (para. 75, Fig. 3, el. 318, the policy is applied based on the classification result).

Regarding claim 3, Yang discloses wherein the second model is accessed in response to a confidence associated with the first classification result being above a confidence threshold associated with the first model (para. 73, applying the classification method A and B to perform a second level classification, and wherein the classification method A and/or B at the second level has a higher reliability than classification method C and D at the initial level classification).

Regarding claim 4, Yang discloses wherein the second model being trained on a select set of properties associated with the second level of granularity (Fig. 3, para. 66-67).

Regarding claim 5, Yang discloses wherein the first model is operable to classify an entity as an
information technology (IT) entity or an operational technology (OT) entity (para. 61-62, i.e., active probing  to classify Iot devices).

Regarding claim 6, Yang discloses wherein the second model is operable to classify an entity as a
type of IT entity or a type of OT entity (para. 61, agent based classification to classify IoT or Linux devices).

Regarding claim 7, Yang discloses wherein the first model is operable to classify an entity based on an operating system (OS) associated with the entity and the second model is operable to classify the entity based on a version associated with the OS associated with the entity (para. 61-62, 1st model to classify either IoT agent or Linux agent, 2nd model to classify vendor and version, para. 45).

Regarding claim 8, Yang discloses wherein a third model is operable to classify the entity based on a patch level associated with the OS associated with the entity (Fig. 3, para. 61-62, para. 45, a new model to classify based the patch level of IoT devices).

Regarding claim 9, the instant claim is analyzed with respect to claim 1.
Regarding claim 10, the instant claim is analyzed with respect to claim 2.
Regarding claim 11, the instant claim is analyzed with respect to claim 3.
Regarding claim 12, the instant claim is analyzed with respect to claim 4.
Regarding claim 13, the instant claim is analyzed with respect to claim 5.
Regarding claim 14, the instant claim is analyzed with respect to claim 6.
Regarding claim 15, the instant claim is analyzed with respect to claim 7.
Regarding claim 16, the instant claim is analyzed with respect to claim 8.
Regarding claim 17, the instant claim is analyzed with respect to claim 1.
Regarding claim 18, the instant claim is analyzed with respect to claim 2.
Regarding claim 19, the instant claim is analyzed with respect to claim 3.
Regarding claim 20, the instant claim is analyzed with respect to claim 4.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425